Suit by Julia Davis Strople against Gladys Gwendolyn Davis and others to quiet title. From a final decree quieting title, the defendants appeal.
Affirmed.
We have here an appeal from a final decree quieting title. The sufficiency of the bill was before us in Davis v. Strople,158 Fla. 614, 29 So.2d 364, where we denied certiorari under Rule 34. The contents of the bill are there stated in the dissenting opinion by Mr. Justice Buford. *Page 469 
We are now asked to re-examine the bill and also to hold the evidence insufficient to sustain the decree. By reason of our previous decisions we will not now, a second time, consider whether the bill is sufficient. See Hunter v. Tyner, 151 Fla. 707,  10 So.2d 492; Hager v. Butler, 156 Fla. 113, 22 So.2d 631.
We have duly considered the evidence and find no reason to hold the chancellor in error so the decree is affirmed.
Affirmed.
TERRELL, CHAPMAN, THOMAS and SEBRING, JJ., concur.
BARNS, J., concurring in part and dissenting in part.
HOBSON, J., disqualified.